Citation Nr: 0419707	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 
1998 for the grant of service connection for asthma.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to an increased rating for a low back 
disability, described as lumbosacral strain with arthritis of 
the lumbar spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1980, and from June 1984 to March 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Philadelphia, 
Pennsylvania Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In a May 1999 rating 
decision, the RO denied service connection for mitral valve 
prolapse and for a right hip disorder, and denied the 
veteran's claim for an increase above a 10 percent rating for 
a low back disability.  In subsequent rating decisions, the 
RO continued denial of service connection for mitral valve 
prolapse or any heart disorder.

In a November 1999 rating decision, the RO granted service 
connection for asthma, and assigned an effective date of 
October 28, 1998.  Also in the November 1999 rating decision, 
the RO increased the rating for the low back disability from 
10 percent to 20 percent.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal..."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the veteran's appeal 
of the assigned rating for his low back disability continues.  
In April 2003, the Board remanded the case for additional 
development and action.  The RO has taken actions and has 
returned the case to the Board.

The issues of service connection for a heart disorder and for 
a right hip disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for an 
effective date earlier than October 28, 1998 for the grant of 
service connection for asthma, and for an increased rating 
for lumbosacral strain with arthritis of the lumbar spine.

2.  In May 1990, the veteran filed a claim for service 
connection for several conditions, including unspecified 
residuals of exposure to toxic chemicals and radiation.

3.  In August 1990, the RO received the veteran's 
clarification of the conditions he claimed as due to toxic 
chemical and radiation exposure.  The conditions included a 
breathing disorder, to include asthma.

4.  The RO received the veteran's claim for service 
connection for a breathing disorder, to include asthma, 
within one year from the date of the veteran's separation 
from service.

5.  During the period from October 28, 1998 to June 14, 1999, 
the veteran's low back disability was manifested by some pain 
on motion and no more than slight limitation of motion, with 
no evidence of muscle spasm.  There was a finding of 
cutaneous sensory changes without nerve root pathology.

6.  From June 15, 1999 forward, the veteran's low back 
disability has been manifested by slight to moderate 
limitation of motion of the lumbar spine, including one 
finding of limitation of flexion to 55 degrees.  There is 
episodic radiation of pain into the right lower extremity, 
and there has been one finding of mild muscle spasm.  There 
is evidence of some pain on motion and diminished endurance.  
The evidence does not show ankylosis of the lumbar spine, 
frequent radiation of back pain into the lower extremities, 
or incapacitating episodes.




CONCLUSIONS OF LAW

1.  The effective date for the award of service connection 
for asthma is the date of the veteran's separation from 
service, March 3, 1990.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).

2.  The criteria for a disability rating in excess of 10 
percent for a low back disability, for the period from 
October 28, 1998 to June 14, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292, 5293, and 5295 (2002); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 (2003).

3.  The criteria for a disability rating in excess of 20 
percent for a low back disability, for the period from June 
15, 1999 forward, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, 
and 5295 (2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (2003); 68 Fed. Reg. 51,454 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2003).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

With regard to the effective date claim, this decision grants 
an effective date on the day following discharge from 
service.  This is the earliest possible effective date for a 
grant of service connection.  Therefore, further assistance 
is not required to assist the veteran in substantiating that 
claim.  The following discussion pertains to whether the VCAA 
requirements were met with regard to the increased rating 
claim.

The VCAA and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the notice 
requirement is not met unless VA can point to a specific 
document in the claims file.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Court has expressed the view that VA must tell a claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) (interpreting 38 C.F.R. § 3.159(b); cf. 
VAOPGCPREC 1-2004 (2004) (holding that this aspect of 
Pelegrini constitutes dicta).

In any event, the veteran received notice that complied with 
the requirements of 38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b).  In a May 2003 letter, the RO informed the 
veteran and his representative of the type of evidence needed 
to support his claims, and indicated what the veteran should 
do toward obtaining such evidence, and what VA would do.  The 
notice told the veteran to submit relevant evidence.

The Court also stated in Pelegrini that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim, but declined to specify a remedy where adequate notice 
was not provided prior to the initial RO adjudication.  
Pelegrini v. Principi, at 420-422.

In this case, the VCAA notice was provided after the initial 
adjudication of the claims on appeal.  Adjudication of those 
claims, however, took place prior to the enactment of the 
VCAA.  VA has taken the position that Pelegrini is incorrect 
as it applied to pre-VCAA adjudications, and has sought 
further review of Pelegrini.  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994) (holding that a statute may 
produce a prohibited retroactive effect if it "impose[s] new 
duties with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

The veteran in this case is not prejudiced by the delayed 
notice.  After receiving the VCAA notice, the veteran 
submitted additional evidence related to the claims.  The RO 
adjdudicated the claim for increased rating without 
considering prior denials.  If that additional evidence 
substantiates any of the claims, he will receive the same 
benefit as he would have received had he submitted the 
evidence prior to initial adjudication.  The effective date 
of any award based on such evidence will be fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims that the Board is addressing on their merits in this 
decision.  The veteran's claims file contains the claims and 
evidence filed by the veteran since his separation from 
service.  The file contains medical records from service, VA, 
and private sources, including reports of VA medical 
examinations.  

In April 2003, the Board remanded the case for the 
development of additional evidence, including a new VA 
examination.  The resultant examination report contained most 
of the information requested in the Board's remand.  The 
examination report did not specifically note whether there 
was a positive Goldthwaite's sign.  However, the veteran was 
afforded detailed testing, which revealed no lesions in the 
lumbosacral or sacroiliac regions.  The veteran has not 
reported the existence of any additional relevant evidence 
that is not associated with the claims file.


Effective Date for Service Connection for Asthma

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the claim is 
received within one year from the date of separation from 
service, the date of separation will be the date of the 
award.  38 U.S.C.A. § 5110(b)(1).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The RO established the effective date of October 28, 1998, 
for the grant of service connection for asthma.  That date is 
based on the RO's receipt of a statement in which the veteran 
wrote, "I claim service connection for asthma (my breathing 
condition)."  The veteran contends that he sought service 
connection for a breathing disorder, to include asthma, when 
he sought service connection for several conditions in 1990, 
soon after his separation from service.

The veteran was separated from his later period of active 
service in March 1990.  On May 2, 1990, the RO received the 
veteran's application for VA compensation.  In the space on 
the application form for the disorders for which the claim is 
made, the veteran listed back pain, hearing loss, sight, left 
leg bursitis and varicose veins, exposure to toxic chemicals 
and radiation, and injury of the left index finger.

In a July 1990 letter, the RO asked the veteran to specify 
the disabilities that he was claiming as a result of exposure 
in service to toxic chemicals and radiation.  In August 1990, 
the veteran wrote that he was claiming the following 
disabilities as a result of toxic chemical and radiation 
exposure: "Hair loss (excessive), nerves, breathing 
difficulties (asma?)[sic], numbness, restlessness, eating 
disorder after exposure, swelled joints."

In a January 1991 rating decision, the RO stated that the 
veteran's service department had indicated that there was no 
indication that the veteran had been exposed during service 
to toxic chemicals.  The decision and the notice of decision 
made no specific reference to asthma.

The RO denied service connection for residuals of exposure to 
toxic chemicals, if any.  The RO did not discuss whether the 
veteran had any breathing disorder during or after service.  
The veteran again raised the issue of service connection for 
a breathing disorder to include asthma in the statement he 
submitted in October 1998.

The veteran's May 1990 claim did not specifically request 
service connection for asthma or any other breathing 
disorder.  His August 1990 response to the request to clarify 
his claim related to toxic chemical and radiation exposure, 
however, stated additional conditions, including a breathing 
disorder that might be asthma, that he claimed as service 
connected.  This statement was received within one year of 
the veteran's separation from service.

It is clear that the veteran intended to claim service 
connection for asthma in May and August 1990.  That claim 
remained unadjudicated until November 1999.  See Best v. 
Brown, 10 Vet App 322 (1997).  As the August 1990 statement 
was received within one year from the date of separation from 
service, the Board finds that the day following separation 
from service.  Since he was discharged on March 3, 1990, the 
appropriate effective date for the award of service 
connection for asthma is March 4, 1990.  38 U.S.C.A. 
§ 5110(b)(1).

Increased Rating for Low Back Disability

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

While the veteran's current appeal of the rating for her low 
back disability has been pending, VA revised the regulations 
and rating schedule for the evaluation of back disorders, in 
2002, and again in 2003.  See 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293); 
68 Fed. Reg. 51,454 (August 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  The 
effective dates of the revised regulations are September 23, 
2002, and September 26, 2003.  The 2002 revision primarily 
affected the criteria for evaluating intervertebral disc 
syndrome.  The 2003 revision affected the criteria for 
evaluating all types of spine disorders.

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, "Congressional enactments and administrative rules 
will not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
University Hosp., 488 U.S. 204, 208 (1988)); Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau 
v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent that it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Accordingly, the Board has the duty to adjudicate the 
veteran's claim under the earlier version of the regulations 
for any period prior to the effective date of the later 
versions of the regulations.  Beginning on the effective date 
of the later versions, the Board must consider earlier and 
newer versions, whichever is most favorable to the veteran.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003).

The current appeal arose from the veteran's October 28, 1998 
claim for an increase above the 10 percent rating then in 
effect.  The RO denied an increased rating in a May 1999 
rating decision, and the veteran appealed that decision.  In 
a November 1999 rating decision, the RO increased the rating 
to 20 percent, effective from June 15, 1999.  The veteran 
continued his appeal.  Thus, he is appealing for a rating in 
excess of 10 percent from October 28, 1998, and in excess of 
20 percent from June 15, 1999.

For the period from October 28, 1998 to September 22, 2002, 
the Board will consider the low back rating under the rating 
criteria then in effect.  For the period from September 23, 
2002 to September 25, 2003, the Board will consider the 
rating under either the old criteria or the criteria under 
the 2002 revision, whichever is more favorable to the 
veteran.  For the period from September 26, 2003 forward, the 
Board will consider the rating under the old criteria, the 
2002 revision, or the 2003 revision, whichever is most 
favorable to the veteran.

The veteran's service-connected low back disability has been 
manifested by chronic low back pain since service.  On VA 
examination in July 1990, the veteran reported ongoing low 
back pain.  He indicated that he used nonprescription 
medication for the back pain.  On examination, he had full 
ranges of motion of the low back.  There was no muscle spasm 
or tenderness.  X-rays showed osteoarthritic changes at the 
joint between the L5 and S1 vertebrae.  The diagnosis was 
mild residuals of a low back sprain.

Private medical treatment notes dated from 1993 to 1997 show 
that the veteran was on medication for low back pain.  The 
treatment notes list a diagnosis of lumbosacral strain.  In 
1995, a second diagnosis of mild L5-S1 disc disease was 
added.

On VA examination in March 1996, the veteran reported that, 
because of his low back disability, he was on permanent light 
duty in his job with the United States Postal Service.  He 
stated that his low back pain radiated into his right leg.  
He indicated that he took prescription medication for his 
back symptoms.  On examination, the veteran voluntarily 
limited the motion of his low back.  He stated that he could 
bend farther, but that it would be painful.  There was no 
muscle spasm or tenderness in the low back.  Lumbar spine x-
rays were within normal limits.  On VA examination in 
September 1996, the examiner stated that magnetic resonance 
imaging (MRI) showed mild change at the lumbosacral level.

VA outpatient treatment notes dated from 1998 to 2003 reflect 
chronic low back pain with occasional radiation of pain into 
the right leg, treated with pain medication.  

On VA neurological examination in December 1998, motor 
examination was normal.  Sensory examination was normal 
except for slightly diminished sensation of pinprick and 
temperature in the territory of the right lateral femoral 
cutaneous nerve on the right thigh.  Vibration was intact, 
and position sense was normal.  Reflexes were normal.  The 
spine was nontender to palpation and percussion.  Straight 
leg raising up to 90 degrees produced no pain.  Sacroiliac 
joint maneuvers produced a moderate amount of pain on the 
right side, but not on the left.  Lumbosacral spine x-rays 
were normal.  The examiner concluded that the veteran had 
moderate right lateral femoral cutaneous neuropathy, with no 
evidence of neurological deficit regarding any of the lumbar 
roots.

On VA examination in January 1999, the veteran reported 
constant, daily low back pain and stiffness, with pain 
radiating into the right leg.  There was no report of 
weakness, swelling, heat, redness, instability, giving way, 
locking, fatigability, lack of endurance, or incoordination.  
The veteran was on prescription pain medication.  On 
examination, the range of motion of the lumbosacral spine was 
to 100 degrees of flexion, 20 degrees of extension, 30 
degrees of lateral bending to each side, and 60 degrees of 
rotation to each side.  The examiner's diagnosis was 
degenerative disc disease at L5-S1.

Richard D. Langdon, D.C., has written that he has treated the 
veteran since 1993 for his low back disorder.  In September 
2000, the chiropractor wrote that the veteran's gait and body 
alignment were incorrect, as a result of his back condition.  
In November 2000, he reported that the veteran's ranges of 
motion in the lumbar spine were to 45 degrees of flexion, 25 
degrees of extension, 18 degrees of lateral bending to the 
left, and 22 degrees of lateral bending to the right, 15 
degrees of rotation to the left, and 18 degrees of rotation 
to the right.  He reported that the veteran experienced pain 
on all of those ranges of motion.

On VA examination in January 2001, the veteran reported that 
his back pain had worsened.  He stated that the pain 
sometimes radiated into his right thigh.  He denied that his 
back had any instability, giving way, locking, fatigability, 
lack of endurance, or incoordination.  The examiner estimated 
that during a flare-up the veteran's back pain intensity 
increased by about 10 percent above the baseline.  On 
examination, there was mild right lumbar paraspinal spasm.  
There was diffuse tenderness over the lumbar spine.  

The range of motion of the lumbar spine was to 100 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
bending to each side, and 60 degrees of rotation to each 
side.  Straight leg raising was positive at 40 degrees on the 
right side and 90 degrees on the left.  X-rays showed 
degenerative changes in the L5-S1 area.  The examiner noted 
that an MRI had shown degenerative disc disease at L5-S1.  
The diagnosis was degenerative disc disease at L5-S1. 

In May 2001, Dr. Langdon wrote that the veteran's chronic 
degenerative low back and hip condition was aggravated by 
weight bearing activities.  He added that the veteran was 
"only able to do light duty work so as not to aggravate the 
condition."

VA outpatient treatment notes from August 2002 reflect the 
veteran's report that he had worked for years for the Postal 
Service, and that he did a lot of lifting at work.  August 
2002 notes also reflect that the veteran used a back brace.  
In February 2003, the veteran reported that he presently had 
a sedentary job.

On VA spinal cord examination in July 2003, the veteran 
reported chronic low back pain that varied in intensity.  He 
stated that the pain sometimes radiated into the right leg 
and foot.  He indicated that the back pain was worsened by 
walking for a block or two, or by bending, pulling, or other 
physical activity.  The pain was relieved by resting, and 
moderately relieved by analgesics.  He reported that he had 
constant stiffness in his low back, worse on arising or after 
prolonged sitting.  He indicated that he did not have 
excessive fatigability, but that he did have a lack of 
endurance.  The veteran reported that he worked eight hours a 
day as a mail handler.  He reported that he had been off duty 
because of his back condition about twenty days in the 
preceding twelve months, most recently for five days in May 
2003.

The examiner noted that the veteran walked with the help of a 
cane, with a limp toward the right side, and some dragging of 
the right lower extremity.  There was no focal weakness or 
muscle atrophy.  His muscle strength was estimated to be 1 
plus.  His ankle jerks were also 1 plus.  Straight leg 
raising elicited no pain to 90 degrees bilaterally.  There 
was mild tenderness in the lumbosacral spine, and the veteran 
was unable to touch his toes due to pain in the lumbar 
region.  Electromagnetic and nerve conduction velocity 
(EMG/NCV) study was normal, and there was no radiculopathy.  
A MRI did not show disc herniation, but showed facet 
hypertrophy secondary to mild arthritis of the spine.  The 
examiner diagnosed mild lumbar spine arthritis and lumbar 
strain.

On VA lumbar spine examination, which took place on the same 
day as the spinal cord examination in July 2003, the veteran 
reported that his back disability had caused him to loose 20 
days of work in the last 12 months, and that he had last been 
off in May 2003, when he had missed five days of work.  

The ranges of motion of the veteran's lumbar spine were to 
55 degrees of flexion, with pain; 20 degrees of extension; 15 
degrees of lateral bending to the left, with pain; 30 degrees 
of lateral bending to the right, with pain; and 35 degrees of 
rotation to the left, with pain.  The pain on motion was felt 
in the right lumbar area.  Straight leg elevation of each leg 
"to more than 75 degrees" did not produce pain in either 
leg, but did produce pain in the right lumbar area.  The 
veteran was able to walk on his toes or heels, but he 
indicated that he was unable to squat because of pain in his 
lumbar area and ankles.  

In February 2004, the veteran indicated that he was treated 
badly at his Postal Service job because of his chronic low 
back disability.  He stated that he had weekly chiropractic 
treatment and medical appointments.  He reported that 
difficulties with his employer over his back disability put 
him at risk of becoming unemployable.  An X-ray and a CAT 
scan were interpreted as showing minor degenerative changes.  
The diagnoses were lumbosacral strain on the right side of 
the lumbar muscles, and mild degenerative arthritis of the 
lumbar spine.



Analysis

Medical records show current diagnoses of lumbar spine 
arthritis and lumbosacral strain.  The veteran's 
representative has argued that the veteran should receive 
separate ratings fro these disabilities because one involves 
the muscles and the other involves the joints.  However, as 
will be discussed below, under the old rating criteria lumbar 
strain was rated, in part, on the presence of degenerative, 
or arthritic changes.  Both lumbosacral strain and arthritis 
were rated on limitation of motion.  Under the new rating 
criteria, lumbosacral strain and degenerative arthritis of 
the lumbar spine are rated on the basis of limitation of 
motion.  Thus, it is clear that these disabilities although 
differently diagnosed are evaluated largely on the basis of 
the same manifestations.  The evaluation of the same 
manifestation under different diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2003).

Arthritis is evaluated based on limitation of motion of the 
joint or joints involved.  When limitation of motion is 
noncompensable under the appropriate diagnostic codes, the 
arthritis is rated at 10 percent for each group of minor 
joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).

Under the rating criteria in effect through September 25, 
2003, limitation of motion of the lumbar spine was rated at 
40 percent if severe, 20 percent if moderate, and 10 percent 
if slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

From September 26, 2003 forward, limitation of motion of the 
lumbar spine is considered under Diagnostic Code 5242, which 
in turn is considered under a General Rating Formula for 
Diseases and Injuries of the Spine.  68 Fed. Reg. 51,454 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a).  The 
General Formula provides for evaluating limitation of motion 
and other manifestations of disability as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine
   .................................................... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine  ............................. 
40 percent

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine
   ..................................................... 30 percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis
   ..................................................... 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, the combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 
235 degrees; or, the combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height  
...................................... 10 percent

Note (2) provides, in part, that the 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.
68 Fed. Reg. 51,454 (August 27, 2003) (to be codified at 
38 C.F.R. § 4.71a).  

Note 2, also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine: forward flexion, 
90 degrees; extension, 0 degrees, left and right lateral 
flexion, 30 degrees; and left and right lateral rotation, 30 
degrees.

Under the criteria in effect through September 22, 2002, 
intervertebral disc syndrome is evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disc, little 
intermittent relief  .................... 60 percent

Severe; recurring attacks, with 
intermittent relief
   ..................................................... 40 percent

Moderate; recurring attacks  .................... 20 
percent

Mild  ................................................ 10 percent

Postoperative, cured  ............................... 0 
percent
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the 2002 revision of the rating criteria, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the preceding twelve 
months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluation of the chronic orthopedic and neurologic 
manifestations of the intervertebral disc syndrome, along 
with the evaluations for all other disabilities, using 
whichever method results in a higher evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  The criteria for 
ratings based on incapacitating episodes are as follows:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past twelve months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 
twelve months  .............................. 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 
twelve months  .............................. 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 
twelve months  .............................. 10 percent
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 following that version of Diagnostic Code 5293 defines 
an "incapacitating episode" as a period of acute signs and 
symptoms of intervertebral disc disease that requires bed 
rest prescribed by a physician.

Under the 2003 revision of the rating criteria, 
intervertebral disc syndrome is evaluated either under the 
General Formula, or under a formula for rating intervertebral 
disc syndrome based on incapacitating episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

The proposed formula for rating intervertebral disc syndrome 
carried forward the existing definition of "incapacitating 
episode."  67 Fed. Reg. 56,509 (Sept. 4, 2002).  However, 
that definition was dropped without explanation from the 
final version of the regulation.  68 Fed. Reg. 51,454 (Aug. 
27, 2003).  Except for the omitted definition of 
incapacitating episodes, the formula based on incapacitating 
episodes is the same as that under the version of the rating 
schedule following the 2002 revision.

Under the versions of the rating criteria effective through 
September 25, 2003, lumbosacral strain is evaluated as 
follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
............ 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   ....................................................... 20 percent

With characteristic pain on motion  
............... 10 percent

With slight subjective symptoms only  
............ 0 percent
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Following the 2003 revision, lumbosacral strain is evaluated 
under Diagnostic Code 5237, under the General Rating Formula 
for Diseases and Injuries of the Spine.

Since the current evidence shows that the veteran does not 
have intervertebral disc disease, it would not be proper to 
rate his disability under the criteria for that condition.

Medical evidence regarding the veteran's low back disorder in 
the mid to late 1990s shows some pain on motion, but no more 
than slight limitation of motion.  There was no finding of 
muscle spasm during that period.  Findings from a December 
1998 VA neurological examination were limited to cutaneous 
sensory changes, without nerve root pathology.  The medical 
records do not show additional impairment due to weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  The manifestations of the low back 
disability, considered in light of the relevant versions of 
Diagnostic Codes 5003, 5292, 5293, and 5295, do not warrant a 
disability rating in excess of 10 percent currently in effect 
for the period from October 28, 1998 to June 14, 1999.  A 
higher rating for that period is denied.

A 20 percent rating is currently assigned effective from June 
15, 1999.  VA examinations in 1999 and 2001 revealed no more 
than slight limitation of motion.  The 2001 examination 
showed that the veteran equaled or exceeded the normal ranges 
of motion in the thoracolumbar spine, and the examiner 
estimated that the veteran would experience only a 10 percent 
increase in symptoms during a flare up.  Those examinations 
produced no findings of pain on motion or diminished 
endurance, but in 2001 the veteran reported that he had 
flare-ups of increased low back pain.  

The June 1999 and 2001 VA examination findings are consistent 
with no more than a 20 percent rating under the older rating 
criteria for the arthritis and limitation of motion.  The 
veteran's chiropractor, has also reported findings consistent 
with a 20 percent rating for moderate limitation of motion.  
He reported limitation of flexion to 45 degrees, which is 
half of the normal range.  In 2001, Dr. Langdon indicated 
that the veteran should limit weight bearing activities at 
work in order to avoid aggravating his low back disorder.  

Dr. Langdon's findings are consistent with a 20 percent 
rating under the earlier rating criteria.  On VA examination 
in 2003, the veteran reported a lack of endurance due to his 
low back symptoms.  The examiner noted evidence of pain on 
motion, and found greater limitation of motion than that 
found on the VA examinations in 1999 and 2001.  However, the 
range of forward flexion was still more than half of the 
normal range, while other ranges of motion were only slightly 
reduced, or normal.  These findings are consistent with a 
finding of no more than moderate limitation of motion.  
Moreover, these ranges of motion do not combine to meet the 
criteria for an evaluation in excess of 20 percent under the 
new criteria for rating back disabilities (under the new 
criteria, functional are meant to be included in the rating 
criteria).

Diagnoses regarding the veteran's low back have formerly 
include degenerative disc disease.  The veteran reports that 
his low back pain sometimes radiates into his right leg.  
Mild muscle spasm was noted on VA examination in 2001.

There have been no reports of listing of the whole lumbar 
spine, marked limitation of forward bending, or abnormal 
mobility on forced motion.  Since 1999, the manifestations of 
the veteran's low back disorder have been found to include 
pain on motion and mild muscle spasm.  Overall, the medical 
evidence does not show strain manifestations that would 
warrant more than a 20 percent rating under the old criteria.

From June 1999 forward, under the earlier rating criteria or 
the versions following the 2002 and 2003 revisions, the 
veteran's low back disorder manifestations do not warrant a 
rating in excess of 20 percent under the criteria for 
arthritis, disc disease, or lumbosacral strain.  The 
manifestations considered under those three diagnoses overlap 
to a considerable degree.  The overall disability picture 
presented by the veteran's low back is most consistent with 
the 20 percent rating currently assigned, and does not 
warrant a higher overall rating or separate ratings under 
different diagnoses.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his low back disability.  While the 
veteran has reported missing days of work in 2002 and 2003 
due to his back disorder, the current 20 percent rating takes 
into account some interference with work, and is sufficient 
to address the veteran's circumstances.  The veteran's 
disability is causing him to lose approximately 20 days of 
work per year.  However, a 20 percent rating is intended to 
compensate for this reduction in work.  The Board finds that 
the effects of the veteran's low back disability are not 
exceptional, such as would render impractical the application 
of the regular rating schedule criteria.  There is, 
therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date of March 3, 1990, for the 
award of service connection for asthma is granted.

Entitlement to a rating in excess of 10 percent for a low 
back disability, for the period from October 28, 1998 to June 
14, 1999, is denied.

Entitlement to a rating for in excess of 20 percent for a low 
back disability, for the period from June 15, 1999 forward, 
is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).


Service Connection for Heart Disorder

The veteran's service medical records do not show any 
diagnosis of a heart disorder during service.  In May 1984, 
when the veteran was examined for entry into his second 
period of active service, he reported a history of a heart 
murmur.  On examination, the physician did not find a heart 
murmur.  In June 1990, a few months after the veteran's 
separation from service, a physician diagnosed, based on 
echocardiogram, findings consistent with mild mitral 
regurgitation and possible mitral valve prolapse.  Tests in 
subsequent years also found evidence of mitral valve 
prolapse.

In the April 2003 remand, the Board sought further 
development of evidence relevant to the veteran's claim for 
service connection for a heart disorder.  The Board sought an 
opinion, from a VA physician who had examined the veteran in 
2001, clarifying the likely history of the veteran's mitral 
valve prolapse.  The physician provided an opinion in July 
2003.  Based on service medical records noting a history of 
heart murmur prior to service, the physician opined that the 
veteran's mitral valve prolapse existed prior to his service, 
and did not progress during service beyond a natural 
progression.

Later in July 2003, the VA General Counsel issued a precedent 
opinion regarding VA's presumption that a veteran is in sound 
condition at entry into service, and the requirements for 
rebutting that presumption.  VAOPGCPREC 3-2003 (July 16, 
2003).  The General Counsel found that the VA regulation at 
38 C.F.R. § 3.304(b) conflicted with the statute at 38 U.S.C. 
§ 1111.  The General Counsel declared 38 C.F.R. § 3.304(b) 
invalid.  Id.

Following VAOPCCPREC 3-2003, evidence must meet a high 
standard of proof to rebut the presumption that the veteran's 
heart was in sound condition when he entered service.  In 
light of the clarified standard, the Board will seek a 
medical opinion on a question that is somewhat different from 
those raised in the 2003 remand.  On remand, a physician 
should review the veteran's claims file, and provide an 
opinion as to the likelihood that the mitral valve prolapse 
found in June 2003 and later was present prior to the 
veteran's separation in March 2003 from his second period of 
active service.

Service Connection for a Right Hip Disorder

During service, in 1987, he was treated on one occasion for 
right hip pain, diagnosed as bursitis of the right hip.  
Following treatment he was placed on a two week light duty 
profile.

Some records of treatment of back problems from 1995 forward 
reflect the veteran's reports of pain in the right hip and 
leg.  In 1999, the veteran reported having had episodes of 
right hip pain since service.

There is no indication that X-rays were taken of the right 
hip prior to 1998.  X-rays from 1998 forward show 
degenerative changes and osteoarthritis in the right hip.

The veteran's chiropractor, who has treated the veteran since 
1993, has provided the opinion that the veteran's low back 
disorder with its resulting limited motion and altered gait, 
caused the right hip to become arthritic.  A VA physician who 
examined the veteran in 1999 and 2001 provided the opinion 
that it was not likely that the veteran's low back disorder 
had caused his right hip disorder.

The chiropractor indicated that the veteran's gait had been 
abnormal at least since 1993.  The VA physician found the 
veteran's gait to be normal on examinations in 1999 and 2001.  
On VA examination in 2003, the veteran walked using a cane, 
with a limp toward the right side, and some dragging of the 
right lower extremity.

Reports from the chiropractor and one VA physician disagree 
as to whether the veteran's gait was abnormal, and whether 
his low back disorder led to or contributed to his right hip 
disorder.  These reports include very little explanation or 
elaboration.  To assist in resolving the conflicts on 
questions relevant to the claim, the Board will remand the 
claim for a new examination, with review of the file and an 
opinion.

Accordingly, this case is REMANDED for the following:

1.  The veteran's claims file should be 
provided to a VA physician to review and 
provide an opinion regarding the likely 
etiology of a heart condition.  The 
physician should provide an opinion in 
response to the following question:  Is 
it at least as likely as not that the 
mitral valve prolapse first identified in 
June 2003 existed prior to March 4, 2003?

2.  The veteran should be scheduled for a 
VA examination to consider the likely 
etiology of a current right hip disorder.  
The veteran's claims file should be 
provided to the examiner for review.  The 
examination should include observation 
and description of the veteran's gait, 
noting whether the gait is normal or 
abnormal.  The examiner should provide 
opinions in response to the following 
questions:  A. Is it at least as likely 
as not that the veteran's current right 
hip disorder began during service?  B. Is 
it at least as likely as not that the 
veteran's current right hip disorder 
developed as a result of the veteran's 
chronic low back disorder?

3.  Thereafter, the RO should review the 
claims for service connection for a heart 
disorder and a right hip disorder.

If either of the claims addressed in this remand remains 
denied, the RO should issue a supplemental statement of the 
case, and return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



